Citation Nr: 1117508	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  09-28 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for the residuals of a right knee arthroplasty.  

2.  Entitlement to service connection for arthritis of the left knee.  

3.  Whether new and material evidence has been received to reopen service connection for carpel tunnel syndrome of the left wrist.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from January 1977 to May 1977, from August 1980 to July 1981, and from November 1990 to June 1991.  He also had additional service with the Army Reserve. 

This case comes to the Board of Veterans' Appeals (Board) on appeal of May and October 2008 rating decisions of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue of service connection for the residuals of a right knee arthroplasty and service connection for arthritis of the left knee are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC).  


FINDINGS OF FACT

1.  In a January 1997 decision, the Board denied an appeal for service connection for carpal tunnel syndrome of the left hand, finding that the service treatment records (STRs) were negative for complaints, treatment, or diagnoses of this disability and that there was no competent medical evidence establishing a causal connection between currently diagnosed left carpal tunnel syndrome and the Veteran's period of active service.  

2.  Evidence received subsequent to the January 1997 decision of the Board, when considered with evidence earlier of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  

3.  Left carpal tunnel syndrome was first manifested during service.  



CONCLUSIONS OF LAW

1.  The January 1997 Board decision that denied service connection for left carpal tunnel syndrome was final when issued.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2010). 

2.  The additional evidence received subsequent to the January 1997 Board decision that denied service connection for left carpal tunnel syndrome is new and material; thus, service connection for this disability is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  Resolving reasonable doubt in the Veteran's favor, left carpal tunnel syndrome was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).  

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

As to the issue decided here, the Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of his claim.  A September 2007 letter provided notice in accordance with Kent, and also explained the evidence VA was responsible for providing and the evidence he was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.  

With regard to the duty to assist, the Veteran's available STRs and pertinent post-service treatment records have been secured.  In a February 2008 memorandum, the RO certified that all of the Veteran's STRs were unavailable for review and that efforts to obtain them were not successful.  The RO arranged for a VA examination in April 2009.  This examination is adequate for rating purposes for the issue decided in this decision.  The examiner reviewed the Veteran's medical history and complaints, made clinical observations, and rendered diagnoses and an opinion sufficient to provide a basis for service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Reopening of Service Connection for Left Carpel Tunnel Syndrome

Service connection for carpal tunnel syndrome of the left hand was previously denied by the Board in a January 1997 decision.  The January 1997 decision found that the service treatment records (STRs) were negative for complaints, treatment, or diagnoses of this disability (essentially a finding of no injury or disease or symptoms in service) and that there was no competent medical evidence (no nexus) establishing a causal connection between currently diagnosed left carpal tunnel syndrome and the Veteran's period of active service.  The January 1997 Board decision that denied service connection for left carpal tunnel syndrome was final when issued.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100. 

Evidence of record at the time of the January 1997 Board decision included the STRs that did not show that the Veteran had complaints or manifestations of left carpal tunnel syndrome; lay statements submitted from four fellow service members who indicated that they witnessed the Veteran having difficulty with both his right and left hands, including difficulty lifting, pain and numbness, during service; and a December 1993 VA examination that included a diagnosis of left carpal tunnel syndrome.  

Under such circumstances, the decision of the Board is final, with the exception that a veteran may later reopen his claim if new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 7104.  Therefore, it must first be determined whether or not new and material evidence has been submitted such that the claim may now be reopened.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


Evidence received subsequent to the January 1997 Board decision includes additional VA outpatient treatment records, showing left carpal tunnel syndrome, and the results of a VA examination in April 2009.  The diagnosis from this examination was bilateral carpal tunnel syndromes, with status bilateral median nerve decompression, with resultant weakness of the wrist, and persistent numbness in the median nerve distribution in both hands.  The April 2009 VA examiner offered the conditional opinion that, if one relied on the Veteran's word that the numbness in the left hand began while he was in Iraq, then it is at least as likely as not that this is service connected.  

When the April 2009 VA examiner's nexus opinion is considered with the other evidence of record, which includes lay evidence of left carpal tunnel symptoms beginning in service (chronic symptoms in service and continuous symptoms since service), the Board finds that the additional evidence received since the January 1997 Board decision is new and material to reopen the claim.  The April 2009 VA examiner's nexus opinion provides additional competent medical evidence (nexus) that tends to establish a causal connection between currently diagnosed left carpal tunnel syndrome and the Veteran's period of active service.  The April 2009 VA examiner's opinion relates to an unestablished fact of medical nexus to service that is necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim; therefore, the additional evidence is both new and material to reopen a claim for service connection for left carpal tunnel syndrome.  

Service Connection for Left Carpal Tunnel Syndrome

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran has given a history of left hand numbness while he was on active duty in the Persian Gulf.  Although the Veteran's STRs do not include complaints or manifestations of carpal tunnel syndrome, it has been certified that all of the Veteran's STRs are available, and the Veteran has provided statements from four fellow service members stating that he had problems with his left hand while he was on active duty.  The Board finds that these statements are credible as to the symptoms that they report.  Jandreau v. Nicholson, 492 F. 3d 1372 (2007).  As the Board finds that the weight of the evidence is at least in relative equipoise on the question of whether the Veteran had symptoms of left hand numbness and weakness while he was on active duty, the Board will resolve reasonable doubt to find that the symptoms of left carpal tunnel syndrome began in service, and have been continuous since service separation.  Given this factual premise, there is a favorable (at least as likely as not) nexus opinion rendered by the VA examiner in April 2009 that also tends to relate the Veteran's left carpal tunnel syndrome to service.  For these reasons, and with the resolution of reasonable doubt in the Veteran's favor, the Board finds that left carpal tunnel syndrome was incurred in service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   


ORDER

Service connection for left carpel tunnel syndrome is granted.  


REMAND

The Veteran is also claiming service connection for a arthritis of the left knee and the residuals of an arthroplasty of the right knee.  It is noted that the private treatment records available for the Board's review date from 2005, at which time the Veteran's left knee arthritis had been diagnosed and right knee arthroplasty had been performed.  Records of the initial diagnoses of knee disabilities and records of the Veteran's knee surgery are pertinent to the adjudication of this appeal.  

In addition, it is noted that the STRs show that the Veteran sustained an injury of his right knee in December 1990 while he was on active duty.  The Veteran has not been afforded a VA compensation examination to ascertain whether the current right knee disorder is related to the injury he sustained while on active duty.  The Veteran should be afforded a medical examination in order to determine whether his current right knee disability is etiologically related to his active military service.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet. App. 370 (2002).  


Accordingly, the issues of service connection for left knee arthritis and the residuals of a right knee arthroplasty are REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and request a list of all medical care providers from whom he received treatment for disabilities of either knee.  After obtaining any necessary consent, the RO/AMC should contact the medical care providers and request copies, for association with the claims folder, of any and all records of treatment received by the Veteran for knee disorders.  

2.  Regardless of whether the Veteran responds to the above request, the RO/AMC should arrange for the Veteran to undergo a medical examination to ascertain the current etiology and extent of his right knee disorder.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent of more) that the residuals of the right knee arthroplasty are related to the knee injury sustained during service in December 1990.  The relevant documents in the claims folder should be made available for review in connection with this examination.  The examiner should provide a rationale for all conclusions reached.  

2.  Thereafter, the RO/AMC should readjudicate the issues of service connection for left knee arthritis and the residual of a right knee arthroplasty.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


